DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 01/21/2022. The Examiner has acknowledged the amended Claims 1, 6 and 8-19.  No claims have been cancelled or added.  Claim 1-20 are pending and Claims 1-20 are rejected.

Response to Arguments
3.	Applicant's Arguments (Remarks) filed 01/21/2022 have been fully considered but they are now moot in view of the new ground of rejection necessitated by Applicant's amendment. 

4.	Receipt of a certified copy of the priority documents submitted on 12/08/2021 is acknowledged by the examiner.

5. 	Objection to the abstract of the disclosure is withdrawn. Abstract submitted on 01/21/2022 is accepted by the examiner.

6.	The rejection of claims 14-20 under 35 U.S.C 112 (b) has been withdrawn in view of the applicant’s amendment.

7.	The rejection of claim 18 under 35 U.S.C 112 (d) has been withdrawn in view of the applicant’s amendment.	

8.       	Applicant's Arguments (Remarks) filed 01/21/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered. Applicant’s arguments based on the applicant’s amendment are persuasive, however, they are now moot in view of the new ground of rejection necessitated by the amendment (Please see the 35 USC 103 rejection below).

Claim Objections
9.	Claim 18 is objected to because of the following informalities:  
In Claim 18, the limitation recites “wherein the plurality of chi-square values is computed for at least three data blocks of the file.” (emphasis added)  should read as “wherein the plurality of chi-square values are computed for at least three data blocks of the file.”(emphasis added). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grill et al. (US 2020/0244672 A1, hereinafter Grill) in view of Patton et al. (US 10,229,269 B1, hereinafter Patton). 

Regarding Claim 1,
Grill discloses a method (Grill: ¶ [0055] procedure 500 for detecting a ransomware infection) comprising: 
detecting, by an agent implemented in an operating system of a storage node (Grill: ¶ [0055] a non-generic, specifically configured device (e.g., device 200) may perform procedure 500 by executing stored instructions (e.g., process 248), ¶ [0029] operating system 242…, a ransomware detection process 248, See Fig. 2 - 242, 248), an incoming request to write a file to the storage node (Grill: ¶ [0038] determine the actions being performed, such as writing a file to a remote location, making changes to a file, etc., ¶ [0045] a file replication service 404. Such a service may be a cloud-based file backup or storage service, ¶ [0046] endpoint client 402 may send copies of its local files, such as file 406, to file replication service 404 via traffic 410, ¶ [0012] distributed collection of nodes); 
determining, by the agent (Grill: ¶¶ [0055, 0029]), that the file is associated with a malware attack risk based on an analysis of an encryption state of data in the file using the data in the file (Grill: ¶ [0056] the device may track, based on the obtained logs, encryption changes to the files that convert the files from unencrypted files to encrypted files, ¶ [0057] determine that the tracked encryption changes to the files are indicative of a ransomware infection on the endpoint client, ¶ [0043] encryption changes to the files that convert the files from unencrypted files to encrypted files); 
adding, by the agent (Grill: ¶¶ [0055,0029]), an entry for the file to a file log in response to a determination that the file is associated with the malware attack risk (Grill: ¶ [0056] if a file previously replicated from the client to the file replication service is to be replaced with an encrypted version of that file, the device may flag such an encryption change from the resulting log data that the device obtained, ¶ [0031] ransomware detection process 248 may execute one or more machine learning-based classifiers to classify log data as indicative of a ransomware infection); and 
detecting, by the agent (Grill: ¶¶ [0055,0029]), a presence of a malware attack based on an analysis of the file log (Grill: ¶ [0031] ransomware detection process 248 may execute one or more machine learning-based classifiers to classify log data as indicative of a ransomware infection, ¶ [0057] determine that the tracked encryption changes to the files are indicative of a ransomware infection on the endpoint client, ¶ [0049] security device 414 (e.g., a device 200 executing ransomware detection process 248) may detect the infection of endpoint client 402 with ransomware 412 through analysis of log data 416 associated with the transaction…, log data 416 may take on any or all of the following forms…, ¶[0051] log data captured by file replication service 404…,  ¶[0052] Log data from endpoint client 402).
However, it is noted that Grill does not explicitly disclose:
detecting, by an agent implemented in an operating system of a storage node, an incoming request to write a file to the storage node; 
determining, by the agent, that the file is associated with a malware attack risk based on an analysis of an encryption state of data in the file using the data in the file; and
adding, by the agent, an entry for the file to a file log in response to a determination that the file is associated with the malware attack risk.
However, Patton from the same field of endeavor as the claimed invention discloses anti-malware application monitors processes executing on a computing device and detects that a process
is opening a file for editing (Patton: [Abstract]), system environment 100 comprises a server 105, a network 110, and various clients 120A, 120B, 120C (Patton: [Col. 2 Lines: 44-46], See Fig. 1— 110, 120C, 134, 136, 138), anti-malware application includes an anti-ransomware module 138 that is specifically configured to detect and remediate ransomware…, anti-ransomware module includes a monitoring module 202, a snapshot creation module 204, an encryption analysis module 206… (i.e. an agent implemented in a client node of a network) (Patton: [Col. 4 Lines: 29-31 and 36-40], See Fig. 1--136, 138, Fig. 2), encryption analysis module 206 reads the snapshot of the original file from log storage 212 and reads a corresponding portion of the edited file…, if the encryption analysis module 206 determines that the file is encrypted, the encryption analysis module 206 may store an indicator associated with the process to the log storage 212 indicating the encryption detection (i.e. adding an entry to a file log) (Patton: [Col. 5 Lines: 57-67, Col. 6 Lines: 1-2]), detects ransomware based on detecting encryption of files (Patton: [Col. 6 Lines: 21-23]), and encryption analysis module 206 calculates 408 one or more entropy parameters representing an entropy measure associated with the file…, encryption analysis module 206 may calculate one or more entropy values for each chunk of a chunk pair… one or more entropy values may be calculated according to one or more different types of entropy measures such as a Chi-Square entropy… (i.e. analysis of encryption state of the file using the data chunks in the file) (Patton: [Col. 8 Lines: 10-17]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Patton in the teachings of Grill. A person having ordinary skill in the art would have been motivated to do so because for a given file, the process may generate, for example, a Chi-Square entropy parameter, a Monte Carlo Pi entropy parameter, and a Shannon entropy parameter. The encryption analysis module 206 applies 410
a machine-learned model to the entropy parameters to detect encryption indicative of ransomware (Patton: [Col. 8 Lines: 27-32]) and comparing portions of an edited file to portions of the original file, it is possible to detect encryption of edited file even when ransomware tries to escape detection of an encrypted edited file by using methods to encrypt the file to have less entropy than conventional methods of encryption (Patton: [Col. 9 Lines: 19-24]).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Grill and Patton discloses all the limitations of Claim 1. Grill further discloses wherein the detecting comprises: determining, by the agent (Grill: ¶¶ [0055,0029]), whether a number of files that are added to the file log, which includes the entry for the file, within a period of time meets a threshold (Grill: ¶ [0053] Using the obtained log data 416, security device 414 may track the encryption changes to the files of endpoint client 402 and determine whether the file encryption changes are indicative of a ransomware infection…, security device 414 may determine that endpoint client 402 is infected with ransomware based on the number of replicated files being encrypted, a rate of the files being encrypted,  ¶ [0057] the device may compute the number or rate of files being encrypted on the endpoint client and, based on the computed value(s), determine that the endpoint client is infected with ransomware. This comparison may be based on heuristics ( e.g., by comparing the number or rate to one or more thresholds), ¶ [0051] File replication service logs-Another form of log data 416 that may indicate the encryption change to file 406 by ransomware 412 is log data captured by file replication service 404).
However, Grill does not explicitly disclose wherein the detecting comprises: determining, by the agent, whether a number of files that are added to the file log, which includes the entry for the file, within a period of time meets a threshold.
However, Patton further discloses determine that the process is ransomware if the process encrypts at least a predefined number of files over a certain period of time (Patton: [Col. 6 Lines: 10-12, 35-38]), and encryption analysis module 206 reads the snapshot of the original file from log storage 212 and reads a corresponding portion of the edited file…, if the encryption analysis module 206 determines that the file is encrypted, the encryption analysis module 206 may store an indicator associated with the process to the log storage 212 indicating the encryption detection (i.e. file log) (Patton: [Col. 5 Lines: 57-67, Col. 6 Lines: 1-2]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Patton in the teachings of Grill. A person having ordinary skill in the art would have been motivated to do so because for a given file, the process may generate, for example, a Chi-Square entropy parameter, a Monte Carlo Pi entropy parameter, and a Shannon entropy parameter. The encryption analysis module 206 applies 410
a machine-learned model to the entropy parameters to detect encryption indicative of ransomware (Patton: [Col. 8 Lines: 27-32]) and comparing portions of an edited file to portions of the original file, it is possible to detect encryption of edited file even when ransomware tries to escape detection of an encrypted edited file by using methods to encrypt the file to have less entropy than conventional methods of encryption (Patton: [Col. 9 Lines: 19-24]).

Regarding Claim 3,
Claim 3 is dependent on Claim 1, and the combination of Grill and Patton discloses all the limitations of Claim 1. Grill further discloses generating, by the agent, a snapshot in response to detecting the presence of the malware attack (Grill: ¶ [0049] security device 414 may be local to the network of endpoint client 402, may be an intermediary device between endpoint client 402 and file replication service 404, or may even be a server that is part of endpoint replication service 404, ¶ [0054] initiate any number of mitigation actions...,security device 414 may cause file replication service 404 to retain unencrypted versions of the files replicated from endpoint client 402, so as to provide a backup of the now-encrypted files…, causing service 404 to retain backup copies of the unencrypted files until the infection has been removed).

Regarding Claim 4,
Claim 4 is dependent on Claim 1, and the combination of Grill and Patton discloses all the limitations of Claim 1. Grill further discloses wherein the determining comprises: analyzing, by the agent, a recognizability of a file format of the file (Grill: ¶ [0053] security device 414 may determine that endpoint client 402 is infected with ransomware…, security device 414 may also take into account the file names and/or file extensions of the encrypted files. Notably, many forms of ransomware will use a specialized naming convention during the encryption process).

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Grill and Patton discloses all the limitations of Claim 1. Grill further discloses confirming, by the agent, that the malware attack is underway based on a pattern analysis performed using the file log and a file event log that tracks file activity (Grill: ¶ [0032] Ransomware detection process 248 may employ any number of machine learning techniques, to classify the obtained log data…, machine learning is concerned with the design and the development of techniques that receive empirical data as input (e.g., telemetry data regarding traffic in the network) and recognize complex patterns in the input data, ¶ [0033] supervised learning model may look for previously seen attack patterns that have been labeled as such, ¶ [0049] log data 416 may take on any or all of the following forms…, ¶[0051] log data captured by file, replication service 404…,  ¶[0052] Log data from endpoint client 402, ¶ [0053] Using the obtained log data 416, security device 414 may track the encryption changes to the files of endpoint client 402 and determine whether the file encryption changes are indicative of a ransomware infection on endpoint client 402).

Regarding Claim 6,
Claim 6 is dependent on Claim 1, and the combination of Grill and Patton discloses all the limitations of Claim 1. However, Grill does not explicitly disclose wherein the determining comprises: determining that the file is suspicious based on a plurality of chi-square values computed for at least three data blocks of the file.
However, Patton further discloses detects ransomware based on detecting encryption of files (Patton: [Col. 6 Lines: 21-23]), the original file may comprise the entire file or a portion of the file (e.g., the initial 8 kilobytes of the file) (Patton: [Col. 5 Lines: 49-51]), encryption analysis module 206 similarly divides 404 at least a portion of the original file into chunks. Each chunk of the edited file corresponds to a chunk in the original file (e.g., first 512 bytes of the edited file corresponds to the first 512 bytes of the original file) (Patton: [Col. 7 Lines: 62-66]) and encryption analysis module 206 may calculate one or more entropy values for each chunk of a chunk pair… one or more entropy values may be calculated according to one or more different types of entropy measures such as a Chi-Square entropy…encryption analysis module 206 applies 410 a machine-learned model to the entropy parameters to detect encryption indicative of ransomware (Patton: [Col. 8 Lines: 10-33]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Patton in the teachings of Grill. A person having ordinary skill in the art would have been motivated to do so because comparing portions of an edited file to portions of the original file, it is possible to detect encryption of edited file even when ransomware tries to escape detection of an encrypted edited file by using methods to encrypt the file to have less entropy than conventional methods of encryption (Patton: [Col. 9 Lines: 19-24]).

Regarding Claim 7,
Claim 7 is dependent on Claim 1, and the combination of Grill and Patton discloses all the limitations of Claim 1. Grill further discloses wherein the file is a first file and further comprising: preserving a second file using a deleted files directory stored in the storage node in response to a delete request for the second file (Grill: ¶ [0051] may generally signal to file replication service 404 that the previously replicated file 406 is to be replaced or overwritten with its encrypted version, file 406a. In such a case, file replication service 404 may log such a change and, in one embodiment, also store a backup of the unencrypted, replicated version of file 406 previously uploaded to service 404).

Regarding Claim 8,
Grill discloses a non-transitory machine-readable medium containing instructions for performing a method by an agent implemented in an operating system of a storage node, wherein the instructions, when executed by a machine, cause the machine to (Grill: ¶ [0062] the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs /RAM /EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof, ¶¶ [0029, 0038, 0044-0046, 0055], also see Patton: [Col. 2 Lines: 44-46], See Fig. 1— 110, 120C, 134, 136, 138)) and discloses all the limitations of Claim 8, in combination with Patton, as discussed in Claims 1 and 3. Therefore, Claim 8 is rejected using the same rationales as discussed in Claims 1 and 3.

Regarding Claim 9,
Claim 9 is dependent on Claim 8, and the combination of Grill and Patton discloses all the limitations of Claim 8. The combination of Grill and Patton discloses all the limitations of Claim 9 as discussed in Claim 2. Therefore, Claim 9 is rejected using the same rationales as discussed in Claim 2.
	

Regarding Claim 10,
Claim 10 is dependent on Claim 8, and the combination of Grill and Patton discloses all the limitations of Claim 8. The combination of Grill and Patton discloses all the limitations of Claim 10 as discussed in Claim 4. Therefore, Claim 10 is rejected using the same rationales as discussed in Claim 4.

Regarding Claim 11,
Claim 11 is dependent on Claim 8, and the combination of Grill and Patton discloses all the limitations of Claim 8. The combination of Grill and Patton discloses all the limitations of Claim 11 as discussed in Claim 5. Therefore, Claim 11 is rejected using the same rationales as discussed in Claim 5.

Regarding Claim 12,
Claim 12 is dependent on Claim 8, and the combination of Grill and Patton discloses all the limitations of Claim 8. Grill and Patton disclose all the limitations of Claim 12 as discussed in Claim 6. Therefore, Claim 12 is rejected using the same rationales as discussed in Claim 6.

Regarding Claim 13,
Claim 13 is dependent on Claim 8, and the combination of Grill and Patton discloses all the limitations of Claim 8. The combination of Grill and Patton discloses all the limitations of Claim 13 as discussed in Claim 7. Therefore, Claim 13 is rejected using the same rationales as discussed in Claim 7.


Regarding Claim 14,
Grill discloses a computing device comprising  (Grill: ¶ [0027] Device 200 comprises one or more network interfaces 210, one or more processors 220, and a memory 240 interconnected by a system bus 250), a memory containing machine-readable medium comprising machine-executable code having stored thereon instructions for performing a method by an agent implemented in an operating system of a storage node (Grill: ¶ [0027] Device 200 comprises one or more network interfaces 210, one or more processors 220, and a memory 240 ¶ [0062] the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs /RAM /EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof,  ¶ [0011] encryption changes to the files that convert the files from unencrypted files to encrypted files, ¶¶ [0029, 0038, 0044-0045, 0055], also see Patton: [Col. 2 Lines: 44-46], See Fig. 1— 110, 120C, 134, 136, 138)), and a processor coupled to the memory, the  processor configured to execute the machine-executable code to (Grill: ¶ [0027] Device 200 comprises one or more network interfaces 210, one or more processors 220, and a memory 240 interconnected by a system bus 250, ¶¶ [0029, 0062]) and discloses all the limitations of Claim 14, in combination with Patton, as discussed in Claims 1 and 6.
	
Regarding Claim 15,
Claim 15 is dependent on Claim 14, and the combination of Grill and Patton discloses all the limitations of Claim 14. Grill and Patton disclose all the limitations of Claim 15 as discussed in Claim 2. Therefore, Claim 15 is rejected using the same rationales as discussed in Claim 2.


Regarding Claim 16,
Claim 16 is dependent on Claim 14, and the combination of Grill and Patton discloses all the limitations of Claim 14. Grill and Patton disclose all the limitations of Claim 16 as discussed in Claim 3. Therefore, Claim 16 is rejected using the same rationales as discussed in Claim 3.

Regarding Claim 17,
Claim 17 is dependent on Claim 14, and the combination of Grill and Patton discloses all the limitations of Claim 14. Grill and Patton disclose all the limitations of Claim 17 as discussed in Claim 4. Therefore, Claim 17 is rejected using the same rationales as discussed in Claim 4.

Regarding Claim 18,
Claim 18 is dependent on Claim 14, and the combination of Grill and Patton discloses all the limitations of Claim 14. Grill and Patton disclose all the limitations of Claim 18 as discussed in Claim 6. Therefore, Claim 18 is rejected using the same rationales as discussed in Claim 6.

Regarding Claim 19,
Claim 19 is dependent on Claim 14, and the combination of Grill and Patton disclose all the limitations of Claim 14. Grill and Patton disclose all the limitations of Claim 19 as discussed in Claim 7. Therefore, Claim 19 is rejected using the same rationales as discussed in Claim 7.

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grill et al. (US 2020/0244672 A1, hereinafter Grill) in view of Patton et al. (US 10,229,269 B1, hereinafter Patton), in view of Subramanian (US 9,813,443 B1, hereinafter Subramanian) and further in view of Cidon et al. (US 2014/0013112 A1, hereinafter Cidon).
Regarding Claim 20,
Claim 20 is dependent on Claim 14, and the combination of Grill and Patton discloses all the limitations of Claim 14. However, Grill and Patton do not explicitly disclose wherein the entry added to the file log identifies a file name, a path, and encrypted block numbers.
However, Subramanian from the same field of endeavor as the claimed invention discloses in response to determining that the reputation 212 of file 208 on computing device is unknown, log changes 214 made by file 208 to computing device 202 (Subramanian: [Col. 6 Lines: 65-67]), change log 502 may include a file identification 504 that identifies the file for which logging module 108 is maintaining change log 502…, may also include change records 506(1)-(4) that describe changes to the client system made by the file identified in file identification 504…, file identification 504 indicates the name and location of the file  (i.e., "C:\Windows\system32\drivers\cdrom64.sys”) (Subramanian: [Col. 7 Lines: 55-65]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Subramanian in the teachings of Grill and Patton. A person having ordinary skill in the art would have been motivated to do so because instruct the client device to replace the existing file at that location with the saved copy provided (Subramanian: [Col. 9 Lines: 63-65]) and changes can be reversed if it is later determined to be necessary (e.g., if the file is later found to contain malware) (Subramanian: [Col. 7 Lines: 53-54]).
However, Grill, Patton and Subramanian do not explicitly disclose wherein the entry added to the file log identifies a file name, a path, and encrypted block numbers.
However, Cidon from the same field of endeavor as the claimed invention discloses that encrypted file segment includes an encrypted content 1451, size information and segment identifier 1452. These encrypted file segments and the encrypted file identifier 1455 form encrypted file 1460 represented in database 1470 by record 1472 (Cidon: ¶ [00305]),  database 1470 may include the name of the original file (NOTES.COM), the size of the original file (375 KB), a file identifier (XYZ . . . ), the name of the encrypted file (also referred to as secure file NOTES.DOC.SOOKASA), time of creation of the encrypted file (5:01 PM 10 OCT 2012), and encrypted file segment information such as encrypted file segment identifier, size, signature cryptographic key (SEGMENT ID, SIZE, SIGNATURE, CRYPTO KEY) per encrypted file segment (Cidon: ¶ [0306]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cidon in the combined teachings of Grill, Patton and Subramanian. A person having ordinary skill in the art would have been motivated to do so because tracking the evolution and distribution of documents in the system from their creation, name and content modifications (including encryption and decryption), format changing (e.g. MS Office versions, conversion to PDF or text, etc.) (Cidon: ¶ [0093]).


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9734337 B1
US 20200099699 A1
US 20200042703 A1
US 20190235973 A1
US 20170034189 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494